FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 25, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    MICHAEL E. MCKINZY, SR.,

                Plaintiff-Appellant,

    v.                                                   No. 09-3284
                                             (D.C. No. 2:09-CV-02318-CM-JPO)
    INTERNAL REVENUE SERVICE,                             (D. Kan.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HARTZ, McKAY, and ANDERSON, Circuit Judges.



         Pro se plaintiff Michael E. McKinzy, Sr., sued the Internal Revenue Service

(IRS) for its alleged failure to pay him tax refunds. The district court granted the

IRS’s motion for summary judgment, holding the claims for tax years 1999, 2001,

2002, and 2003, were barred by the doctrines of res judicata and/or collateral

estoppel. The court further held the claim for 2003 was moot because in the



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
previous litigation, Mr. McKinzy admitted he received a refund and dismissed his

claim. As to tax years 2005, 2007, and 2008, the court held the undisputed

evidence showed the IRS had already paid any refunds owed to Mr. McKinzy. On

appeal, Mr. McKinzy argues generally that disputed issues of material fact

precluded summary judgment.

      All litigants, including those appearing pro se, are required “to comply with

the fundamental requirements of the Federal Rules of . . . Appellate Procedure.”

Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994). Relevant here,

Rule 28 (a)(9) of the Federal Rules of Appellate Procedure requires the

appellant’s brief to contain arguments supported by citations to pertinent legal

authorities and citations to the “parts of the record on which the appellant relies.”

The reason for this requirement is obvious: “Judges are not like pigs, hunting for

truffles buried in briefs.” Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1546

(10th Cir. 1995) (quotation omitted).

      Mr. McKinzy’s generalized assertion that disputed issues of material fact

precluded summary judgment is insufficient to adequately frame and develop an

issue to invoke appellate review because of his failure to point to any part of the

record on which he relies. Id. (holding that “[w]ithout a specific reference, we

will not search the record in an effort to determine whether there exists dormant

evidence which might require submission of the case to a jury”) (quotation

omitted). See also Murrell v. Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994)

                                          -2-
(holding that “perfunctory complaints fail to frame and develop an issue sufficient

to invoke appellate review”).

      The IRS’s motion to supplement the record is DENIED as moot. The

appeal is DISMISSED.


                                      ENTERED FOR THE COURT
                                      PER CURIAM




                                        -3-